DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 29 October 2019, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “segment identification unit”, “flow management unit” in claims 11, 13-16, 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Objections
Claims 4, 14 are objected to because of the following informalities: 
Regarding claims 4, 14, there is insufficient antecedent basis for the limitation "the first segment interest packet".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (PG Pub US 2016/0212066 A1) in view of Muscariello et al. (PG Pub US 2018/0242218 A1).
Regarding claims 1, 11, Ravindran discloses a flow switching method and a network node constituting an information-centric network, wherein the network node supports fast flow switching, the network node comprising: 
a flow table containing a flow entry (“flow entry in the application flow table” [0028]); 
a segment identification unit (processor 230, fig. 2) identifying a data name contained in a received interest packet and identifying a flow name from the data name (“the flow matching sub-module 341 retrieves the name of the requested data object or the name of the data object carried in the packet (e.g., from a name field) and compares the name field against the name associated with the flow entries in the application flow table 320” [0037]); and 
a flow management unit (processor 230, fig. 2) configured to, determine whether the flow entry corresponding to the identified flow name is present within the flow table (“When an ICN switch 130 receives a packet, the ICN switch 130 performs flow matching to determine whether the received packet matches to a flow entry in the application flow table, for example, by comparing the packet fields carried in the packet against the flow entries” [0028]).
However, Ravindran does not explicitly disclose identify FIB entry information matched to the flow name from the corresponding flow entry, identify an FIB entry 
Nevertheless, Muscariello discloses “the ICN node can then perform a FIB lookup using the content name included in the received Interest. FIB entries as associated to name-prefixes. The ICN node can perform a FIB lookup using the content name included in the Interest and, based on an exact match or a Longest Prefix Match (LPM), the FIB lookup can be used to determine an ICN face through which to forward the Interest to an upstream ICN node” [0052], “For each arriving Data packet, the given ICN routing node can perform a PIT lookup to determine whether an entry in the PIT that matches the content name (e.g., the name-prefix) included in the Data packet and, based on a determination that an entry in the PIT does match the content name included in the Data packet, can forward the Data packet downstream using all ICN face(s) identified in the PIT entry upon caching the content in the CS” [0053], “FIB 620 can include a number of name-prefix entries 624 for a Name-Prefix array 622 and a corresponding number of face list entries 628 for a Face List array 626. Each of a corresponding name-prefix entry 624 is associated or otherwise linked to a corresponding face list entry 628 that identifies one or more face(s), which can include hICN face 602 and/or that can be used for forwarding IP Interest packets associated with the corresponding name-prefix entry. In various embodiments, name-prefix entries 624 can be stored as IP addresses corresponding to mapped or encoded content names in order to perform look-ups for received IP Interest messages” [0144], [0145].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to identify FIB entry information 
Regarding claims 2, 12, Ravindran, Muscariello discloses everything claimed as applied above. In addition, Ravindran discloses the flow entry of the flow table includes the flow name, and a flow-matched FIB entry identifier (“the application flow table 320 may store the flow rules in a plurality of flow entries. Each flow entry is associated with a name-based identifier that corresponds to a particular application flow and may comprise one or more forwarding paths, service control rules, and/or other application-specific attributes associated with the application flow” [0034]). 
However, Ravindran does not explicitly disclose time information.
Nevertheless, Muscariello disclose “An identifier for the ICN face upon which the Interest was received (and possibly the timestamp at which the Interest was received) can be appended to an existing entry in the PIT for the content name” [0051].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have time information because “Name based routing and forwarding can be used to guarantee that queries are properly routed towards a repository that may follow one or multiple paths” [0048].
Regarding claims 3, 13, Ravindran, Muscariello discloses everything claimed as applied above. However, Ravindran does not explicitly disclose the flow management unit sets, in the flow table, a new flow entry including the flow name, the time 
Nevertheless, Muscariello discloses “If the given ICN node determines that there is no existing entry in the PIT for the content name, a new entry is created in the PIT that includes, at least in part, the content name included in the received Interest and an identifier for the ICN face upon which the Interest was received and the ICN node can then perform a FIB lookup using the content name included in the received Interest” [0052].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the flow management unit set, in the flow table, a new flow entry including the flow name, the time information, and the flow-matched FIB entry identifier when the flow entry corresponding to the flow name is not present in the flow table because “Name based routing and forwarding can be used to guarantee that queries are properly routed towards a repository that may follow one or multiple paths” [0048].
Regarding claims 4, 14, Ravindran, Muscariello discloses everything claimed as applied above. In addition, Ravindran discloses the flow management unit is configured to, store a result of an FIB lookup for the first segment interest packet in the flow entry of the flow table (FT), and perform forwarding with one FIB entry lookup on the basis of flow-matched FIB entry information stored in the flow table (FT) when an interest packet requesting another segment belonging to a corresponding flow is received (“The interest is aggregated when the ICN switch 300 previously received the same interest or a similar interest, for example, from another client and/or user, and stored the interest in 
Regarding claims 6, 16, Ravindran, Muscariello discloses everything claimed as applied above. In addition, Ravindran discloses the segment identification unit is configured to, set, from the received data name, a name component constituting a common name as the flow name, and distinguish the remaining component by a segment number such that the flow name is identified (“the name-based identifier may comprise an application name, a service name, or a content name and may comprise a hierarchical name structure (e.g., /content_provider-X/video-Y/segment-Z or /smartgrid/service-X)” [0024], “the flow matching sub-module may search the flow entries based on the movie service name and the video name (e.g., /content_provider-X/video-Y) and then followed by the movie segment name (e.g., /content_provider-X/video-Y/segment-Z)” [0055]. 
Claims 5, 7, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran, Muscariello in view of Azgin et al. (PG Pub US 2019/0199633 A1).
Regarding claims 5, 15, Ravindran, Muscariello discloses everything claimed as applied above. However, Ravindran, Muscariello does not explicitly disclose at the transmitting of the interest packet on the basis of the interface information included in the identified FIB entry, a longest prefix match (LPM) lookup for finding the FIB entry is not performed.
Nevertheless, Azgin discloses “a lookup at a network node can extract look-ahead forwarding information of multiple network nodes, thus one or more lookups can 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have at the transmitting of the interest packet on the basis of the interface information included in the identified FIB entry, a longest prefix match (LPM) lookup for finding the FIB entry is not performed because “FIB lookups can cause a relatively large number of signal switching and can be power consuming. Thus, when lookups are skipped, power consumption can be reduced” [0037].
Regarding claims 7, 17, Ravindran, Muscariello discloses everything claimed as applied above. However, Ravindran, Muscariello does not explicitly disclose the time information refers to a time remaining until the flow entry is deleted, and is reset to, when an interest packet requesting another segment belonging to the flow name is received within the time, an initial value assigned to the flow name. 
Nevertheless, Azgin discloses “The network system 100 includes a plurality of network nodes N1-N11 that implement information centric networking (ICN) technology. Packets in ICN are categorized into interest packets and data packets. An interest packet in ICN carries an interest (e.g., a request) for a content object. For example, an interest packet can carry a plurality of attributes of an interest, such as a content name for the content object, a remaining life time of the interest, a nonce value that is used with the content name to identify the interest packet, and the like” [0024], “the network node N8 removes the indicator for routing look-ahead from the interest packet I3 to generate an interest packet I4” [0043].
.
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran, Muscariello in view of Surcouf et al. (US Patent No. 10,158,973 B1).
Regarding claims 8, 18, Ravindran, Muscariello discloses everything claimed as applied above. However, Ravindran, Muscariello does not explicitly disclose the time information refers to an arrival time of the interest packet that most recently matched to the flow entry, and when an interest packet requesting another segment belonging to the flow name is received within a preset time, the time information is updated with the arrival time of a corresponding interest. 
Nevertheless, Surcouf discloses “The one or more interest packet messages may also include additional transportation information. The additional transportation information may be or include user profile information, current location or geolocation information, estimated time of arrival information, and estimated transportation cost information. The estimated time of arrival information may indicate an estimated time of arrival information of the transportation vehicle to a specified location (e.g. a fixed-location ICN node, a pickup area, or other)” (67).
.
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran, Muscariello in view of You et al. (PG Pub US 2019/0158370 A1).
Regarding claims 9, 19, Ravindran, Muscariello discloses everything claimed as applied above. However, Ravindran, Muscariello does not explicitly disclose the flow management unit checks validity of the flow entry. 
Nevertheless, You discloses “it is possible to check validity while freely transmitting and receiving the data” [0134].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the flow management unit checks validity of the flow entry because “it is possible to simply support the mobility in the form of a PULL type through the existing ICN request/response (Interest/Content Object) message” [0174].
Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	04/28/2021